EDWARDS, Judge.
Mover, Sandra Chatham Storm, seeks to dismiss an unlodged appeal taken by James Christopher Storm. Mover alleges that the appeal is from a juvenile court judgment in which the court did not have subject matter jurisdiction.
Because no record has as yet been lodged in this court, we have no way of knowing whether mover’s allegations have any merit. Therefore the motion to dismiss is denied, reserving to mover the right to refile when and if the record is lodged. All costs of this motion are to be paid by Sandra Chatham Storm.
MOTION DENIED.